Citation Nr: 1401083	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  04-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death, for the purposes of burial benefits.

2.  Entitlement to dependency and indemnity compensation benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to December 1945.  The Veteran died in November 2002.  The appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death for burial benefits purposes. 

In July 2007, the Board denied the appeal.  In the introduction to that decision, the Board referred claims for DIC, death pension, and accrued benefits by the Appellant to the RO for initial adjudication. 

The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Appellant, through her attorney, and the Secretary of Veterans Affairs filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case.  Essentially, the Joint Motion stated that the issues of entitlement to DIC and entitlement to service connection for the cause of the Veteran's death, for purposes of burial benefits, were inextricably intertwined and, in turn, the issue of entitlement to burial benefits must be adjudicated along with the issue of service connection for the cause of the Veteran's death.  The Court granted that motion in an order issued in December 2008.  In April 2010 the case was returned to the Board for further action in accordance with the terms of the Joint Motion. 

In April 2010 and August 2011, the Board remanded the matter for development pursuant to the Joint Motion.  Unfortunately, that development was not accomplished.  Consequently, in July 2012, the Board again remanded the matter.  Unfortunately, the entirety of the development still has not been accomplished.  As such, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board expresses its regret to the appellant for the additional delay in the adjudication of this matter.  Nevertheless, on review of the record, the Board finds that all of the development directed by the Board in its prior remands has not been  accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, in prior remands, the Board directed the RO to issue a rating decision that addressed the issues of entitlement to DIC benefits, entitlement to accrued benefits, and entitlement to death pension benefits.  The RO was also directed to issue a supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for the cause of the Veteran's death, for purposes of VA burial benefits.   In a January 2012 correspondence, the appellant, through her representative, stated that she wished to withdraw the issue of entitlement to death pension benefits.  In March 2012, the RO issued a rating decision denying entitlement to service connection for the cause of the Veteran's death as well as entitlement to accrued benefits.  That same month, the RO also issued a SSOC addressing the issue of service connection for cause of the Veteran's death, for purposes of burial benefits.  In June 2012, the appellant filed a timely notice of disagreement to the March 2012 rating decision.  

In its last remand, issued in July 2012, the Board observed that the claims file appeared to be incomplete and directed the RO to associate additional records with the record, specifically the January 2012 correspondence and the March 2012 SSOC.  The Board also instructed that if the appellant had filed a timely notice of disagreement with respect to the issues of DIC and accrued benefits, the RO should issue a statement of the case.  

The January 2012 correspondence and March 2012 SSOC have now been associated with the record.  Moreover, review of the claims file shows that in an August 2012 letter, the RO acknowledged receiving the appellant's notice of disagreement.  That same month, the appellant's representative elected the traditional appeals process.  Subsequently, in August 2013, the RO issued a letter indicating that it had completed the steps directed in the Board's prior remand and was returning the case to the Board.  However, a review of the record, including Virtual VA, VBMS and a temporary file sent to the Board in November 2013, does not show that a statement of the case has been issued with respect to the issues of entitlement to DIC and accrued benefits as previously directed.  In fact, the temporary file includes a September 2013 letter from the appellant's representative indicating that she had not received a statement of the case.  As such, this case must again be returned to the RO for issuance of a SOC with respect to these issues. 

In the September 2013 letter, the appellant's representative also indicated that she had not received a copy of the most recent March 2012 SSOC.  As such, a copy of this document should also be sent to the appellant and her representative. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should send a copy of the March 2012 SSOC to the appellant and her representative.  

2.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2013), to include furnishing the appellant and her representative with an appropriate statement of the case with respect to the issues of entitlement to DIC benefits and accrued benefits.  The appellant and her representative should be advised of need to file a timely substantive appeal if the appellant  desires to complete an appeal as to these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



